Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 06/03/2019. Claims 1-20 are presently pending and are presented for examination. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanov et al. US 20160144511 A1 (“Romanov”).
	Regarding Claim 1. Romanov teaches a method in a navigational controller (A navigation application that directs a processor to actuate a drive mechanism and capture optical odometry data [paragraph 6]), the method comprising:
	controlling a ceiling-facing camera of a mobile automation apparatus to capture a stream of images of a facility ceiling (A mobile robot with a camera angled upwards so that is captures images of walls and ceilings indoors [paragraph 58, FIG. 1, numeral 120]. The system can precisely determine an optical flow of features on a tracking surface [paragraph 50]);
	activating a primary localization mode including: 
(i) detecting primary features in the captured image stream (The robot can use VSLAM localization data captured by an imaging sensor having a FOV aimed at a particular region of static landmarks [paragraph 51]); and
(ii) updating, based on the primary features, an estimated pose of the mobile automation apparatus and a confidence level corresponding to the estimated pose (The robot estimates a distance travelled based on captured optical odometry data, and updates a pose estimate using the estimated distance travelled [paragraph 6]. The odometry data captured by different types of sensors is compared and the mobile robot may increase or decrease a confidence level with respect to the accuracy of the optical odometry data based on the similarity of the data from the different devices [paragraph 51]);
	determining whether the confidence level exceeds a confidence threshold (“In some embodiments, the optical odometry sensor system also outputs a quality measure…and the navigation application directs the processor to estimate a distance travelled using the captured optical odometry data, when a quality measure satisfies a threshold” [paragraph 17]);
	when the confidence level does not exceed the confidence threshold, switching to a secondary localization mode including:
	(i) detecting secondary features in the captured image stream;
	(ii) updating the estimated pose and the confidence level based on the secondary features (When the odometry data is below the threshold level of accuracy, other types of sensors may be used [paragraph 51]. In FIG. 11, numeral 1108 shows that this can include other optical odometry sensors, which means capturing images from secondary features through these secondary optical sensors, and at 1112, update the mobile robot pose based on the new estimates); and
	(iii) searching the image stream for the primary features; and 
	responsive to detecting the primary features in the image stream, re-activating the primary localization mode (The robot can focus the camera at 120 of FIG. 1 on an area with unchanging features, such as door frames, furniture, etc., and identify reliable landmarks repeatedly, thereby accurately localizing and mapping an environment [paragraph 58]. The images captured by the vision system can be used by the VSLAM processes to make decisions about actions to take based on the robot’s environment [paragraph 59].  “[T]he navigation application directs the processor to reset the pose estimate if the VSLAM pose determination indicates the mobile robot has drifted from a heading” [Claim 5]. In FIG. 12, at the end of each complete run (step S1255), the process returns to monitoring wheel and .
	Regarding Claim 2. Romanov teaches the method of claim 1.
	Romanov also teaches:
	further comprising: when the confidence level exceeds the confidence threshold, outputting the estimated pose (In FIG. 11, the robot updates its pose based on estimated translational movement at 1112. This can be done in response to the optical odometry data satisfying the quality threshold at 1104 and estimating the distance traveled at 1106).
	Regarding Claim 3. Romanov teaches the method of claim 1.
	Romanov also teaches:
	wherein detecting the primary features comprises detecting corner features (The robot camera can focus on unchanging features including door frames, static furniture and objects, which will have corners [paragraph 58]. Additionally, the camera is angled so that it captures walls and ceilings, and there will naturally be corners where the ceilings and walls connect).
	Regarding Claim 7. Romanov teaches the method of claim 1.
	Romanov also teaches:
	further comprising: 
	responsive to updating the estimated pose and confidence level based on the secondary features, repeating the determination of whether the confidence level exceeds the confidence threshold (FIG. 12 shows that at the end of the process for determining the robot pose and the location of the robot within an operating environment, the robot checks to see if it has completed a cleaning task at step S1255. If not, the process returns to step S1205 to restart the process of determining the location of the robot); 
	when the confidence level does not exceed the confidence threshold, switching to a backup localization mode including: 
(i) controlling a motion sensor to obtain odometry data (In FIG. 11, the robot determines if the optical odometry data satisfies the quality threshold at 1104. If not, then odometry data from additional sensors is used to estimate the distance travelled at step 1108. The robot “further includes a wheel odometry sensor system that outputs wheel odometry data based upon rotation of each of the plurality of wheels” [paragraph 16]); 
(ii) updating the estimated pose and confidence level based on the odometry data (At 1112 of FIG. 11, the mobile robot pose is updated in response to odometry data from the wheel sensors, along with other odometry sensors [paragraphs 102-103]. “By comparing odometry data captured by different types of sensor devices, the mobile robot 100 may increase (or decrease) a confidence level with respect to the accuracy of the optical odometry data based on the similarity of the data from the different devices” [paragraph 51]), and 
(iii) searching the image stream for the secondary features; and 
responsive to detecting the secondary features, re-activating the secondary localization mode (The robot can focus the camera at 120 of FIG. 1 on an area with unchanging features, such as door frames, furniture, etc., and identify reliable landmarks repeatedly, thereby accurately localizing and mapping an environment [paragraph 58]. The images captured by the vision system can be used by the VSLAM processes to make decisions about actions to take based on the robot’s environment [paragraph 59].  “[T]he navigation application directs the processor to reset the pose estimate if the VSLAM pose determination indicates the mobile robot has drifted from a heading” [Claim 5]. In FIG. 12, at the end of each complete run (step S1255), the process returns to monitoring wheel and optical odometry data, meaning VSLAM has been reactivated [paragraph 106]. This means that the robot can search for images of features and use those images to reset its primary localization system).
	Regarding Claim 8. Romanov teaches a mobile automation apparatus comprising:
	a chassis; 
	a ceiling-facing camera supported by the chassis (A mobile robot with a camera angled upwards so that is captures images of walls and ceilings indoors [paragraph 58, FIG. 1, numeral 120]); and 
	a navigational controller (A navigation application that directs a processor to actuate a drive mechanism and capture optical odometry data [paragraph 6]) configured to: 
	control the ceiling-facing camera to capture a stream of images of a facility ceiling (The system can precisely determine an optical flow of features on a tracking surface [paragraph 50]); 
	activate a primary localization mode to: 
	(i) detect primary features in the captured image stream (The robot can use VSLAM localization data captured by an imaging sensor having a FOV aimed at a particular region of static landmarks [paragraph 51]); and 
	(ii) update, based on the primary features, an estimated pose of the mobile automation apparatus and a confidence level corresponding to the estimated pose (The robot estimates a distance travelled based on captured optical odometry data, and updates a pose estimate using the estimated distance travelled [paragraph 6]. The odometry data captured by different types of sensors is compared and the mobile robot may increase or decrease a confidence level with respect to the accuracy of the optical odometry data based on the similarity of the data from the different devices [paragraph 51]); 
	determine whether the confidence level exceeds a confidence threshold (“In some embodiments, the optical odometry sensor system also outputs a quality measure…and the navigation application directs the processor to estimate a distance travelled using the captured optical odometry data, when a quality measure satisfies a threshold” [paragraph 17]); 
	when the confidence level does not exceed the confidence threshold, switch to a secondary localization mode to: 
	(i) detect secondary features in the captured image stream; 
	(ii) update the estimated pose and the confidence level based on the secondary features (When the odometry data is below the threshold level of accuracy, other types of sensors may be used [paragraph 51]. In FIG. 11, numeral 1108 shows that this can include other optical odometry sensors, which means capturing images from secondary features through these secondary optical sensors, and at 1112, update the mobile robot pose based on the new estimates); and 
	(iii) search the image stream for the primary features; and 
	responsive to detection of the primary features in the image stream, re- activate the primary localization mode (The robot can focus the camera at 120 of FIG. 1 on an area with unchanging features, such as door frames, furniture, etc., and identify reliable landmarks repeatedly, thereby accurately localizing and mapping an environment [paragraph 58]. The images captured by the vision system can be used by the VSLAM processes to make decisions about actions to take based on the robot’s environment [paragraph 59].  “[T]he navigation application directs the processor to reset the pose estimate if the VSLAM pose determination indicates the mobile robot has drifted from a heading” [Claim 5]. In FIG. 12, at the end of each complete run (step S1255), the process returns to monitoring wheel and optical odometry data, meaning VSLAM has been reactivated [paragraph 106]. This means that the robot can search for images of features and use those images to reset its primary localization system).
	Regarding Claim 9. Romanov teaches the mobile automation apparatus of claim 8.
	Romanov also teaches:
	wherein the navigational controller is further configured, when the confidence level exceeds the confidence threshold, to output the estimated pose (In FIG. 11, the robot updates its pose based on estimated translational movement at 1112. This can be done in response to the optical odometry data satisfying the quality threshold at 1104 and estimating the distance traveled at 1106).
	Regarding Claim 10. Romanov teaches the mobile automation apparatus of claim 8.
	Romanov also teaches:
	wherein the navigational controller is further configured, in order to detect the primary features, to detect corner features (The robot camera can focus on unchanging features including door frames, static furniture and objects, which will have corners [paragraph 58]. Additionally, the camera is angled so that it captures walls and ceilings, and there will naturally be corners where the ceilings and walls connect).
	Regarding Claim 14. Romanov teaches the mobile automation apparatus of claim 8.
	Romanov also teaches:
	wherein the navigational controller is further configured to: 
	responsive to updating of the estimated pose and confidence level based on the secondary features, repeat the determination of whether the confidence level exceeds the confidence threshold (FIG. 12 shows that at the end of the process for determining the robot pose and the location of the robot within an operating environment, the robot checks to see if it has completed a cleaning task at step S1255. If not, the process returns to step S1205 to restart the process of determining the location of the robot); 
	when the confidence level does not exceed the confidence threshold, switch to a backup
localization mode to: 
	(i) control a motion sensor to obtain odometry data (In FIG. 11, the robot determines if the optical odometry data satisfies the quality threshold at 1104. If not, then odometry data from additional sensors is used to estimate the distance travelled at step 1108. The robot “further includes a wheel odometry sensor system that outputs wheel odometry data based upon rotation of each of the plurality of wheels” [paragraph 16]); 
	(ii) update the estimated pose and confidence level based on the odometry data (At 1112 of FIG. 11, the mobile robot pose is updated in response to odometry data from the wheel sensors, along with other odometry sensors [paragraphs 102-103]. “By comparing odometry data captured by different types of sensor devices, the mobile robot 100 may increase (or decrease) a confidence level with respect to the accuracy of the optical odometry data based on the similarity of the data from the different devices” [paragraph 51]), and 
	(iii) search the image stream for the secondary features; and 
	responsive to detection of the secondary features, re-activate the secondary localization mode (The robot can focus the camera at 120 of FIG. 1 on an area with unchanging features, such as door frames, furniture, etc., and identify reliable landmarks repeatedly, thereby accurately localizing and mapping an environment [paragraph 58]. The images captured by the vision system can be used by the VSLAM processes to make decisions about actions to take based on the robot’s environment [paragraph 59].  “[T]he navigation application directs the processor to reset the pose estimate if the VSLAM pose determination indicates the mobile robot has drifted from a heading” [Claim 5]. In FIG. 12, at the end of each complete run (step S1255), the process returns to monitoring wheel and optical odometry data, meaning VSLAM has been reactivated [paragraph 106]. This means that the robot can search for images of features and use those images to reset its primary localization system).
	Regarding Claim 15. Romanov teaches a method in a navigational controller (A navigation application that directs a processor to actuate a drive mechanism and capture optical odometry data [paragraph 6]), the method comprising: 
	controlling a camera of a mobile automation apparatus to capture a stream of images in a facility (A mobile robot with a camera angled upwards so that is captures images of walls and ceilings indoors [paragraph 58, FIG. 1, numeral 120]); 
	updating an estimated pose of the mobile automation apparatus based on one of primary features and secondary features detected in the images (The robot estimates a distance travelled based on captured optical odometry data, and updates a pose estimate using the estimated distance travelled [paragraph 6]. The odometry data captured by different types of sensors is compared and the mobile robot may increase or decrease a confidence level with respect to the accuracy of the optical odometry data based on the similarity of the data from the different devices [paragraph 51]. When the odometry data is below the threshold level of accuracy, other types of sensors may be used [paragraph 51]. In FIG. 11, numeral 1108 shows that this can include other optical odometry sensors, and at 1112, update the mobile robot pose based on the new estimates); and 
	selecting whether to detect one of the primary features and the secondary features in the images according to a confidence level associated with the estimated pose (“In some embodiments, the optical odometry sensor system also outputs a quality measure…and the navigation application directs the processor to estimate a distance travelled using the captured optical odometry data, when a quality measure satisfies a threshold” [paragraph 17]. As stated above, other sensors may be used when the odometry data is below the threshold level of accuracy [paragraph 51]).
	Regarding Claim 16. Romanov teaches the method of claim 15.
	Romanov also teaches:
	further comprising controlling the camera to capture the images using constant capture parameters (The optical odometry camera uses a telecentric lens to capture images of the tracking surface [paragraph 50]. “Telecentric lenses are typically characterized by providing constant magnification of objects independent of distance. The use of a telecentric lens enables the optical odometry sensor system to precisely determine optical flow of features on a tracking surface in a manner that is independent of the distance of the tracking surface from the optical odometry camera”).
	Regarding Claim 18. Romanov teaches the method of claim 15.
	Romanov also teaches:
	wherein the camera faces a ceiling of the facility (A mobile robot with a camera angled upwards so that is captures images of walls and ceilings indoors [paragraph 58, FIG. 1, numeral 120]).
	Regarding Claim 20. Romanov teaches the method of claim 15.
	Romanov also teaches:
	wherein the selecting includes selecting to detect the secondary features when the confidence level associated with the estimated pose falls below a predefined threshold (“In some embodiments, the optical odometry sensor system also outputs a quality measure…and the navigation application directs the processor to estimate a distance travelled using the captured optical odometry data, when a quality measure satisfies a threshold” [paragraph 17]. When the odometry data is below the threshold level of accuracy, other types of sensors may be used [paragraph 51]. In FIG. 11, numeral 1108 shows that this can include other optical odometry sensors, and at 1112, update the mobile robot pose based on the new estimates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al. US 20160144511 A1 (“Romanov”) as applied to claims 1, 8, and 15 above, and further in view of Evans, Jr. et al. US 4933864 A (“Evans”).
	Regarding Claim 4. Romanov teaches the method of claim 1.
	Romanov does not teach:
	wherein detecting the secondary features comprises detecting features corresponding to lamps on the facility ceiling.
	However, Evans teaches:
	wherein detecting the secondary features comprises detecting features corresponding to lamps on the facility ceiling (A mobile robot with a camera facing upwards so that it can detect images of ceiling lights [Column 2, lines 21-27]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Romanov with wherein detecting the secondary features comprises detecting features corresponding to lamps on the facility ceiling as taught by Evans so that the robot can detect lights along the ceiling which the camera is already facing. 
	Regarding Claim 5. Romanov in combination with Evans teaches the method of claim 4.
	Romanov does not teach:
	wherein the secondary features include at least one of: 
	point features corresponding to bulb-type lamps; and 
	linear features corresponding to linear-type lamps.
	However, Evans teaches:
	wherein the secondary features include at least one of: 
	point features corresponding to bulb-type lamps (The ceiling lights detected by the robot may comprise fluorescent bulbs that may or may not be covered [Column 2, lines 32-35]); and 
	linear features corresponding to linear-type lamps (FIG. 3a shows the robot detecting linear lights along a ceiling. The lights preferably are arranged in a pattern or alignment, and the shape that the robot detects can either be a linear boundary or a linear row of simple shapes, such as light bulbs [Column 8, lines 49-54]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Romanov with wherein the secondary features include at least one of: point features corresponding to bulb-type lamps; and linear features corresponding to linear-type lamps as taught by Evans so that the robot can detect both simple shapes, such as light bulbs, and linear lights as well. 
	Regarding Claim 11. Romanov teaches the mobile automation apparatus of claim 8.
	Romanov does not teach:
	wherein the navigational controller is further configured, in order to detect the secondary features, to detect features corresponding to lamps on the facility ceiling.
	However, Evans teaches:
	wherein the navigational controller is further configured, in order to detect the secondary features, to detect features corresponding to lamps on the facility ceiling (A mobile robot with a camera facing upwards so that it can detect images of ceiling lights [Column 2, lines 21-27]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Romanov with wherein the navigational controller is further configured, in order to detect the secondary features, to detect features corresponding to lamps on the facility ceiling as taught by Evans so that the robot can detect lights along the ceiling which the camera is already facing. 
	Regarding Claim 12. Romanov in combination with Evans teaches the mobile automation apparatus of claim 11.
	Romanov does not teach:
	wherein the secondary features include at least one of: 
	point features corresponding to bulb-type lamps; and 
	linear features corresponding to linear-type lamps.
	However, Evans teaches:
	wherein the secondary features include at least one of: 
	point features corresponding to bulb-type lamps (The ceiling lights detected by the robot may comprise fluorescent bulbs that may or may not be covered [Column 2, lines 32-35]); and 
	linear features corresponding to linear-type lamps (FIG. 3a shows the robot detecting linear lights along a ceiling. The lights preferably are arranged in a pattern or alignment, and the shape that the robot detects can either be a linear boundary or a linear row of simple shapes, such as light bulbs [Column 8, lines 49-54]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Romanov with wherein the secondary features include at least one of: point features corresponding to bulb-type lamps; and linear features corresponding to linear-type lamps as taught by Evans so that the robot can detect both simple shapes, such as light bulbs, and linear lights as well. 
	Regarding Claim 19. Romanov teaches the method of claim 15.
	Romanov also teaches:
	wherein the primary features include corner features (The robot camera can focus on unchanging features including door frames, static furniture and objects, which will have corners [paragraph 58]. Additionally, the camera is angled so that it captures walls and ceilings, and there will naturally be corners where the ceilings and walls connect).
	Romanov does not teach:
	wherein the secondary features correspond to lamps.
	However, Evans teaches:
	wherein the secondary features correspond to lamps (A mobile robot with a camera facing upwards so that it can detect images of ceiling lights [Column 2, lines 21-27]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Romanov with wherein the secondary features correspond to lamps as taught by Evans so that the robot can detect lights along the ceiling which the camera is already facing. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al. US 20160144511 A1 (“Romanov”) and Evans, Jr. et al. US 4933864 A (“Evans”) as applied to claims 5 and 12 above, and further in view of Emanuel et al. US 20110121068 A1 (“Emanuel”).
	Regarding Claim 6. Romanov in combination with Evans teaches the method of claim 5.
	Romanov does not teach:
further comprising: 
storing a configuration setting indicating which lamp types are active in the facility.
However, Emanuel teaches:
further comprising: 
storing a configuration setting indicating which lamp types are active in the facility (A system for determining spatial position and angular orientation of an object using activatable markers. Marks must be active, so that upon loss of power, the markers become undetectable by the robot [paragraph 12]. In order to develop the machine vision application, the user can choose subroutines, combine them into a procedure, and store the procedure in a memory/storage device of the machine vision computing device [paragraph 81]. This means that the robot is configured to detect lamps that are active and will ignore lamps that are not active).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Romanov with further comprising: storing a configuration setting indicating which lamp types are active in the facility as taught by Emanuel so as to allow the robot to determine which lamps are active and allow a user to select which lamps the robot should examine. 
	Regarding Claim 13. Romanov in combination with Evans teaches the mobile automation apparatus of claim 12.
	Romanov does not teach:
	further comprising: a memory storing a configuration setting indicating which lamp types are active in the facility.
However, Emanuel teaches:
	further comprising: a memory storing a configuration setting indicating which lamp types are active in the facility (A system for determining spatial position and angular orientation of an object using activatable markers. Marks must be active, so that upon loss of power, the markers become undetectable by the robot [paragraph 12]. In order to develop the machine vision application, the user can choose subroutines, combine them into a procedure, and store the procedure in a memory/storage device of the machine vision computing device [paragraph 81]. This means that the robot is configured to detect lamps that are active and will ignore lamps that are not active).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Romanov with further comprising: a memory storing a configuration setting indicating which lamp types are active in the facility as taught by Emanuel so as to allow the robot to determine which lamps are active and allow a user to select which lamps the robot should examine. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al. US 20160144511 A1 (“Romanov”) as applied to claim 16 above, and further in view of Zhao et al. US 20190075252 A1 (“Zhao”).
	Regarding Claim 17. Romanov teaches the method of claim 16.
	Romanov does not teach:
	wherein the capture parameters include a shutter speed and an exposure setting.
	However, Zhao teaches:
	wherein the capture parameters include a shutter speed and an exposure setting (An imaging device with adjustable parameters, including shutter speed, exposure time, film speed, aperture, gain, gamma, etc. [paragraph 65]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Romanov with wherein the capture parameters include a shutter speed and an exposure setting as taught by Zhao so that the camera can get clearer, more accurate images for use in localization. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664